Citation Nr: 0028865
Decision Date: 09/28/00	Archive Date: 11/03/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  92-03 994A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation in excess of 10 percent for left distal clavicular traumatic arthritis for the period prior to October 28, 1996.  

2.  Evaluation in excess of 20 percent for left distal clavicular traumatic arthritis for the period between October 28, 1996 and November 5, 1997.  

3.  Evaluation of left distal clavicular traumatic arthritis, currently evaluated as 30 percent disabling.  

4.  Evaluation in excess of 10 percent for post-operative left knee internal derangement residuals including medial meniscectomy residuals for the period prior to July 1, 1997.  

5.  Evaluation of post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259, evaluated as 10 percent disabling prior to April 28, 1999.  

6.  Evaluation of post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, currently evaluated as 20 percent disabling.  

7.  Evaluation of left knee osteoarthritis under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Department of Veterans Service, Georgia 


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1979 to August 1982.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a 1992 rating decision of the Atlanta, Georgia, Regional Office (RO) which established service connection for left distal clavicular traumatic arthritis and post-operative left knee internal derangement residuals including medial meniscectomy residuals and assigned 10 percent evaluations for those disabilities.  In April 1992, the veteran submitted a notice of disagreement.  In April 1992, the RO issued a statement of the case to the veteran.  In April 1992, the veteran submitted a substantive appeal.  In December 1998, the RO increased the evaluation for the veterans left clavicular traumatic arthritis from 10 to 30 percent; effectuated the award as of November 6, 1997; assigned a separate 10 percent evaluation for left knee osteoarthritis under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260; effectuated the award as of November 6, 1997; and denied a total rating for compensation purposes based on individual unemployability.  In March 1999, the veteran was afforded a hearing before a Department of Veterans Affairs (VA) hearing officer.  At the hearing, the veterans local accredited representative advanced the veterans disagreement with both the denial of a total rating for compensation purposes based on individual unemployability and the effective dates assigned for the awards of a 30 percent evaluation for his left shoulder disability and a separate 10 percent evaluation for his left knee osteoarthritis.  The Board construes the hearing transcript as a notice of disagreement with the denial of a total rating for compensation purposes based on individual unemployability and the effective dates assigned for the veterans left shoulder disability and left knee osteoarthritis.  

In July 1999, the RO retroactively increased the evaluation for the veterans left shoulder disability from 10 to 20 percent for the period between October 28, 1996 and November 5, 1997; terminated the 10 percent evaluation for the veterans post-operative left knee internal derangement residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259; assigned a separate 20 percent evaluation for the veterans post-operative left knee internal derangement residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257; effectuated the award as of April 29, 1999; and retroactively effectuated the award of a separate 10 percent evaluation for the veterans left knee osteoarthritis under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 as of July 1, 1997.  In July 1999, the RO issued a statement of the case to the veteran and his accredited representative which addressed the issues of earlier effective dates for the awards of evaluations in excess of 10 percent for the veterans left shoulder and left knee disabilities.  In April 2000, the veteran was afforded a hearing before the undersigned Member of the Board.  The veteran has been represented throughout this appeal by the Georgia Department of Veterans Service.  

The Board observes that the veteran has appealed from the initial evaluations assigned for his service-connected left shoulder and left knee disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of increased disability evaluation.  In the absence of such direction, the Board has framed the issues as evaluation of the veterans left clavicular traumatic arthritis, post-operative left knee internal derangement residuals including medial meniscectomy residuals, and left knee osteoarthritis.  The veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities is the same regardless of how the issue is styled.  Since this is an ongoing appeal, the effective date issues are subsumed into the evaluation issues.  A claim may require reratings if appropriate.  38 C.F.R. § 4.1 (1999).  

Preliminary review of the record does not reveal that the RO expressly considered referral of the veterans claims for increased evaluations to the VA Undersecretary for Benefits or the Director, VA Compensation and Pension Service for the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Undersecretary for Benefits or the Director, VA Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VAs Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.  VAOPGCPREC 6-96 (1996).

The veteran may have addressed the left wrist laceration residuals and an ulcer disorder at the April 2000 hearing before the undersigned Member of the Board.  If the veteran intends to file a claim, he must file a claim with the regional office.

Since the veteran is employed, it is unclear if he meant to file a notice of disagreement with the denial of a total rating for compensation on the basis of individual unemployablility, although the topic was discussed at an RO hearing.  The RO should clarify whether there was a NOD or issue a statement of the case if the veteran does not clarify his position.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an equitable disposition of the veteran's appeal.  

2.  The veteran has been shown on examination to be ambidextrous.  

3.  The veterans left distal clavicular traumatic arthritis is manifested by impairment reflecting the equivalent of limitation of function to midway between the side and shoulder level.

4.  Prior to March 2, 1992, the veterans post-operative left knee disabilities were shown to be manifested of no more than symptomatic semilunar (meniscal) cartilage removal residuals including joint locking.  

5.  Between March 2, 1992 and October 9, 1996, the veterans left knee disabilities were shown to be manifested by no more than symptomatic semilunar (meniscal) cartilage removal residuals and moderate left knee ligamental instability-related impairment necessitating the use of a knee brace.  

6.  On and after October 10, 1996, the veterans left knee disabilities have been shown to be manifested by no more than symptomatic semilunar (meniscal) cartilage removal residuals; moderate left knee ligamental instability-related impairment necessitating the use of a knee brace; radiological evidence of left knee degenerative joint disease; and functional limitation of motion of the left leg flexion to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the veterans left (major) distal clavicular traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5010, 5201 (1999).  

2.  The criteria for an evaluation in excess of 10 percent evaluation for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals for the period prior to March 2, 1992 have not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 5260, 5261 (1999).  

3.  The criteria for a separate 20 percent evaluation for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the period between March 2, 1992 and April 28, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5257 (1999).  

4.  The criteria for a separate 10 percent evaluation for the veterans left knee osteoarthritis under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 for the period between October 10, 1996 and June 30, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (1999).  

5.  The criteria for an evaluation in excess of 10 percent for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  

6.  The criteria for an evaluation in excess of 20 percent for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

7.  The criteria for an evaluation in excess of 10 percent for the veterans left knee osteoarthritis under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Shoulder Degenerative Joint Disease

A.  Historical Review

The Board initially notes that the veterans claims file was inadvertently lost and the ROs repeated attempts to locate it have proven unsuccessful.  It has been partially reconstructed to the extent possible.  In 1992, the RO established service connection for left distal clavicular traumatic arthritis; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 1, 1991.  In December 1998, the RO increased the evaluation for the veterans left shoulder disability from 10 to 30 percent and effectuated the award as of November 6, 1997.  In July 1999, the RO retroactively increased the evaluation for the veterans left shoulder disability from 10 to 20 percent for the period between October 28, 1996 and November 5, 1997.  The report of an April 1999 VA examination for compensation purposes indicates that the physician determined that the veteran was ambidextrous.  

B.  Increased Disability Evaluations 

Disability evaluations are determined by comparing the veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Malunion of the clavicle or scapula or nonunion without loose movement warrants a 10 percent evaluation.  A 20 percent evaluation requires nonunion with loose movement or dislocation.  These disabilities may also be evaluated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  

Handedness for the purpose of a dominant rating will be determined by either the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R.§ 4.69 (1999).  

A 20 percent disability evaluation is warranted for limitation of motion of the major arm to the shoulder level.  A 30 percent evaluation requires that the arm be limited to a point midway between the side and shoulder level.  A 40 percent evaluation requires that motion be limited to a point 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  The average normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71 (1999).  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (1999), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A February 1992 VA physical therapy treatment record reflects that the veteran exhibited left shoulder abduction and flexion within normal limits.  In a March 1994 written statement, the veteran stated that his left shoulder disability was deteriorating; occasionally prevented him from lifting his shoulder; interfered with his industrial pursuits; and necessitated the use of pain medication.  He stated that he had a separated left clavicle.  

A June 1996 VA hospital summary and associated clinical documentation indicates that the veteran was admitted for treatment of his left shoulder pain.  On examination, the veteran exhibited a full range of motion of the left shoulder; tenderness over the acromioclavicular joint; and no swelling or erythema.  He was instructed to avoid heavy use and no lifting until June 30.

In an August 1996 written statement, the veteran related that he had been treated for left shoulder pain at the Atlanta and Dublin, Georgia, VA medical facilities.  An October 10, 1996 VA treatment record relates that the veteran complained of left shoulder pain.  On examination, the veteran exhibited limited left shoulder motion with crepitus.  Strength was 3+/5.  Contemporaneous X-ray studies of the left shoulder revealed findings consistent with moderate to marked acromioclavicular joint degenerative joint disease.  An October 28, 1996 VA orthopedic evaluation conveys that the veteran complained of chronic left shoulder pain associated with overhead activity.  On examination of the left shoulder, the veteran exhibited a non-tender and prominent acromioclavicular joint; an excellent range of motion of the shoulder; mild joint impingement; biceps tendon tenderness; and no joint instability.  In an October 1996 written statement, the veteran asserted that his treating VA physicians had informed him that his left shoulder disability was worsening.  

A November 25, 1996 VA physical therapy treatment record notes that the veteran complained of left shoulder pain and difficulty with overhead activities.  The treating VA medical personnel observed that the veteran exhibited an active left shoulder range of motion of flexion to 85 degrees, abduction to 80 degrees, extension to 35 degrees, internal rotation to 45 degrees, and external rotation to 0 degrees; limited scapular mobilization; biceps tendon and scapular muscle tenderness on palpation; and 3-3+/5 left upper extremity muscle strength.  

At a November 6, 1997 VA examination for compensation purposes, the veteran complained of chronic left shoulder pain, weakness, and locking.  He clarified that his left shoulder disability significantly impaired his ability to perform his vocational and daily activities.  He denied a history of either shoulder dislocation or surgery.  On examination, the veteran exhibited a range of motion of the left shoulder of flexion to 90 degrees with pain at 7 degrees, active extension to 40 degrees, passive extension to 45 degrees, abduction to 180 degrees, adduction to 30 degrees, internal rotation to 30 degrees, and external rotation to 20 degrees; upper extremity muscle strength of 3/5; and 1+ triceps, biceps, and brachial radialis deep tendon reflexes.  The veteran was diagnosed with left shoulder disabling arthralgia secondary to degenerative joint disease.  

In a February 1998 written statement, the veteran advanced that he had experienced left shoulder dislocations, severe left arm limitation of motion, and some humeral damage.  In a January 1999 written statement, the veteran asserted that his left shoulder disability warranted assignment of an evaluation in excess of 10 percent in 1992.  He stated that while the report of a 1992 VA examination for compensation purposes established such disability, the document had been unfortunately lost through no fault of his own.  

At the March 1999 hearing on appeal, the veteran testified that he experienced left shoulder problems when performing overhead activities.  He stated that his left shoulder popped on occasion and his wife then wrapped it in an Ace bandage.  

At the April 1999 VA examination for compensation purposes, the veteran complained of chronic left shoulder pain, stiffness, swelling, inflammation, instability, locking, recurrent subluxation, weakness, fatigue, and lack of endurance.  He stated that his left shoulder pain was aggravated by any activity and woke him at night.  The VA examiner observed that the veteran was ambidextrous, being able to write with either hand.  The doctor stated that the veterans left humeral head sat low and there was apparent subluxation of the joint.  On examination of the left shoulder, the veteran exhibited a range of motion of flexion of 0 to 120 degrees, abduction of 0 to 95 degrees, internal rotation of 0 to 40 degrees, and external rotation of 0 to 90 degrees; 4/5 left shoulder muscle strength; and left bicipital groove tenderness.  Contemporaneous X-ray studies of the left shoulder revealed acromioclavicular joint degenerative changes and a suggestion of marginal erosion.  The veteran was diagnosed with degenerative joint disease of the left shoulder involving the acromioclavicular joint; subluxation of the left shoulder; [and] bicipital tendinitis of the left shoulder.  

At the April 2000 hearing before the undersigned Member of the Board, the veteran testified that his left shoulder was painful, locked, and occasionally gave out.  The veteran stated that he was unable to actively raise his left arm above shoulder level.  

The Board has conducted a careful longitudinal review of the record.  The veterans left acromioclavicular joint traumatic arthritis has been shown on recent examinations to be manifested by significant degenerative changes and left arm functional impairment.  The Board finds that staged evaluations are for not application.  

The Board acknowledges that the record is incomplete for the period prior to 1997 due to the inadvertent loss of the veterans claims file through no fault of his own and the ROs subsequent partial reconstruction of the file.  The existing clinical documentation of record reflects that the veteran is ambidextrous.  Given the nature of his left shoulder disability, the Board will consider the veterans service-connected left upper extremity as his major extremity for evaluation purposes.  38 C.F.R.§ 4.69 (1999).  

In assessing the degree of impairment, the Board must consider all the evidence of record, including the veterans testimony.  In this regard, the Board finds that the veterans testimony is competent and credible.  Compounding our problem is the loss of the veterans claims file.  Our review reflects that in 1992 an examination report described impairment of the right shoulder.  However, the injury reported by the veteran was consistent with the veteran inservice left shoulder injury.  We conclude that there was probable left-right confusion and the report related to the service-connected disability.  That 1992 report is also consistent with the more recent evidence of record.  Clearly, the ranges of motion during the appeal period have varied.  However, actual range of motion is only one factor to be considered.  Clearly, we must also consider the veterans functional impairment, including any limitations due to weakness.  In this regard, strength throughout the record has been classified as 3-3+-4/5.  This evidence may not be ignored.  

The preponderance of the evidence reflects that the veterans actual range of motion has varied.  But, when complete examinations have been conducted and the veterans testimony has been given its due consideration, the veteran functional impairment has remained the same.  Although he may at times reach shoulder level, his decrease in strength and his reports of weakness reflect that actual functional use is and has been below shoulder level during the entire appeal period.  The veterans testimony is consistent with the 1999 report that there is reduced endurance following repeated performance of the left shoulder.  We find it improbable that the veteran first actually had decreased ability with repeated movements on the day of the examination.  We find it more likely that this was the first time that an examiner tested for the result.  

The clinical findings and the veterans testimony tends to establish that the veterans functional use is limited to midway between the side and shoulder level, even though his actual range of motion may, at times, reach shoulder level.  Therefore, a 30 percent evaluation is warranted.

An evaluation in excess of 30 percent is not warranted.  Neither the clinical evidence nor the testimony establish that the veterans functional use is limited to 25 degrees from the side.  In November 1996, it was noted that the veterans problem was with overhead reach.  This tends to establish that he retains functional use below shoulder level and certainly tends to establish that he retains use to a level above 25 degrees.  The Board accepts, without question, the 1997 examination report that the veteran had pain starting at 7 degrees.  The report is consistent with other statements that the veterans pain varies.  However, the presence of pain is one factor to be considered.  The primary issue is when that pain limits function.  That same examination and the veterans testimony, establishes that although there may be pain, he retains functional use of the arm to a level equal to or above the level of 25 degrees.  To this extent, the preponderance of the evidence is against an evaluation in excess of 30 percent and there is no doubt to be resolved.


II.  Post-operative Left Knee Disabilities

A.  Historical Review

As noted above, the veterans original claims file was inadvertently lost and the RO has attempted to reconstruct it.  In 1992, the RO established service connection for post-operative left knee internal derangement residuals including medial meniscectomy residuals; assigned a 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259; and effectuated the award as of January 1, 1991.  In December 1998, the RO assigned a separate 10 percent evaluation for left knee osteoarthritis tacitly under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and effectuated the award as of November 6, 1997.  In July 1999, the RO terminated the separate 10 percent evaluation for the veterans post-operative left knee disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259; retroactively effectuated the termination as of April 28, 1999; assigned a separate 20 percent evaluation for the veterans left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257; effectuated the award as of April 29, 1999; and retroactively effectuated the award of a separate 10 percent evaluation for left knee osteoarthritis as of July 1, 1997.  

B.  Evaluations

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined and not added.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  

Slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent disability evaluation.  A 20 percent disability evaluation requires moderate impairment.  A 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Symptomatic semilunar (meniscal) cartilage removal residuals warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent disability evaluation.  A 20 percent disability evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Limitation of extension of either leg to 10 degrees warrants a 10 percent disability evaluation.  A 20 percent disability evaluation requires that extension be limited to 15 degrees.  A 30 percent disability evaluation requires that extension be limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  The average normal range of motion of the knees is from 0 to 140 degrees.  38 C.F.R. § 4.71 (1999).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  38 C.F.R.§ 4.14 (1999).  

In a July 1, 1997 precedent opinion, the General Counsel of the VA observed that 38 C.F.R. § 4.71, Diagnostic Code 5257 provides for evaluation of instability of the knee without reference to limitation of motion and held that a claimant who had both arthritis and instability of the knee may be rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 5003 and 5257.  The opinion clarified that the provisions of 38 C.F.R. § 4.14 prohibit the "evaluation of the same disability under various diagnoses."  VAOPGPREC 23-97 (July 1, 1997).  

The Board observes that the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 similarly provides for evaluation symptomatic semilunar (meniscal) cartilage removal residuals without reference to either instability of the knee or limitation of motion of the leg.  Given the clarification provided in VAOPGPREC 23-97, the Board observes that a veteran with instability of the knee, knee limitation of motion, and symptomatic semilunar (meniscal) cartilage removal residuals other than those related to joint stability or motion may be separately evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (1999).  While 38 C.F.R. § 4.71a, Diagnostic Code 5259 does not list any specific semilunar (meniscal) cartilage removal related-impairment, the provisions of Diagnostic Code 5258, which addresses dislocation of the semilunar (meniscal) cartilage, enumerates symptoms including joint pain, locking, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  

An October 1990 VA X-ray study of the left knee revealed no degenerative arthritic changes.  A February 1992 VA treatment record states that the veteran complained of chronic left knee pain, swelling, locking, and giving way.  The treating VA medical personnel observed that the veteran exhibited medial left knee tenderness both on palpation and with motion; 5/5 left lower extremity muscle strength; and no gross joint laxity.  Impressions of an old repair of [the] left medial meniscus [and a] calcified medial coll[ateral] lig[ament] were advanced.  A February 1992 VA physical therapy treatment record notes that the veteran complained of left knee pain.  He presented a history of a prior left meniscal repair.  On examination, the veteran exhibited left leg extension [within normal limits] and flexion to 125 degrees.  

A March 2, 1992 VA orthopedic evaluation states that the veteran complained of left knee swelling and locking.  He exhibited a range of motion of the left knee of 0 to 80 degrees and 1+ medial laxity.  An impression of left knee meniscectomy residuals was advanced.  The veteran was prescribed a left hinged knee brace.  

In an undated written statement received in April 1992, the veteran asserted that he experienced recurrent left knee locking and giving way.  A May 1992 VA orthopedic evaluation states that the veteran exhibited an active range of motion of the left knee of 0 to 70 degrees and 1+ medial ligamental laxity.  Contemporaneous X-ray studies of the left knee were reported to show no evidence of degenerative joint disease.  The VA physician stated that the veteran exhibited some medial laxity and prescribed a left knee cage.  

In an August 1996 written statement, the veteran asserted that he had been treated for left knee pain at the Atlanta and Dublin, Georgia, VA medical facilities.  An October 10, 1996 VA treatment record notes that the veteran complained of left knee pain.  On examination, the veteran exhibited full left leg extension and flexion to 45 degrees; surgical scarring; and no swelling, erythema, and warmth.  Contemporaneous X-ray studies of the left knee revealed findings consistent with moderate degenerative joint disease.  An October 28, 1996 VA orthopedic evaluation relates that the veteran complained of left knee activity-related pain, swelling, and locking.  On examination of the left knee, the veteran exhibited infrapatellar tenderness; mild medial and lateral joint line tenderness; 1+ patellofemoral crepitus; and a 1+ Lachman's sign.  The veteran was diagnosed with left jumpers knee and early left knee degenerative joint disease.  

A July 1997 VA physical therapy treatment record states that the veteran complained of left knee pain.  The VA physician observed a range of motion of the left knee of 0 to 120 degrees with pain at the ends of motion.  

At the November 6, 1997 VA examination for compensation purposes, the veteran complained of chronic left knee pain, weakness, locking, giving way, incoordination, and lack of endurance.  He reported that he wore a knee brace; was unable to stand for prolonged periods of time; and was unable to do yard work or housework due to his left knee pain.  On examination of the left knee, the veteran exhibited a range of motion of the left knee of 0 to 40 degrees with grimacing and pain at 35 degrees and crepitus; three well-healed surgical scars proximate to the knee; tenderness to palpation over the tibial tubercle; bursal swelling over the tibial tubercle; 2/5 left leg muscle strength; and medial and lateral collateral ligamental instability.  The VA examiner commented that the veteran was unable to squat due to his ligamental instability.  The veteran was diagnosed with left knee disabling arthralgia with degenerative joint disease by X-ray and infrapatellar bursitis.  

A January 1998 VA treatment record states that the veteran exhibited a full range of motion of the left knee with tenderness on palpation.  In a February 1998 written statement, the veteran conveyed that his left knee was unstable; gave way; and required the use of a knee brace.  He stated further that his left knee frequently locked.  At the March 1999 hearing on appeal, the veteran testified that he experienced excruciating left knee pain; wore a left knee brace; and had repeatedly fallen due to his left knee impairment.  

At the April 1999 VA examination for compensation purposes, the veteran complained of chronic left knee pain, swelling, stiffness, locking, and collapse.  The veteran was reported to wear a left knee brace and to use crutches to ambulate.  The veterans gait was observed to be mildly antalgic.  On examination, the veteran exhibited a range of motion of the left knee of 0 to 65 degrees with pain; joint tenderness; weakness; and lack of endurance.  Contemporaneous X-ray studies of the left knee were reported to be negative.  The VA examiner commented that attempts to perform the drawer test and the McMurray test on the left knee were not valid due to marked muscle spasm and pain in the hamstrings with attempts to manipulate the knee.  The veteran was diagnosed with left knee trauma residuals including surgically absent menisci; a poor range of motion; weakness; moderate instability; and moderate impairment of function.  The physician noted that the veterans ability to walk and to stand was moderately impaired due to his left knee impairment.  

At the hearing before the undersigned Member of the Board, the veteran testified that he experienced chronic left knee pain and locking which prevented him from standing for prolonged periods of time.  He stated that he was unable to squat or to walk distances of more than one hundred and fifty yards without stopping.  

The Board has reviewed the probative evidence of record including the veterans testimony and statements on appeal.  The Board again notes that the record is incomplete for the period prior to 1997 due to the inadvertent loss of the veterans claims file and the ROs subsequent partial reconstruction of the file.  The existing clinical documentation of record reflects that the veterans post-operative left knee disabilities are manifested by surgically absent menisci with locking; significant left knee ligamental instability; radiologic evidence of left knee osteoarthritis; and significant left leg functional limitation of motion.  A longitudinal review of the existing clinical documentation directs that separate and staged evaluations are for application under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260 (1999).  

The veterans post-operative left knee disabilities were initially assigned a single 10 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 based upon his symptomatic post-meniscectomy residuals.  The award was effectuated as of January 1, 1991.  Prior to the March 2, 1992 VA orthopedic evaluation, the veterans left knee disabilities were shown to be manifested by symptomatic semilunar (meniscal) cartilage removal residuals; a range of motion of the joint of 0 to 125 degrees with pain; and no gross ligamental instability.  While the veteran complained of chronic left knee pain, weakness, and giving way, there are no objective clinical findings consistent with either recurrent subluxation or joint instability; radiological evidence of osteoarthritis; or functional limitation of the left leg of either flexion to 45 degrees or extension to 10 degrees.  Therefore, the Board finds that the ROs assignment of a 10 percent evaluation for the veterans left knee disabilities under Diagnostic Code 5259 for the period between January 1, 1991 and March 1, 1992 to be appropriate.  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 5260, 5261 (1999).  The Board observes that the award constitutes the maximum evaluation under Diagnostic Code 5259.  

At the March 2, 1992 VA orthopedic evaluation, the veteran exhibited symptomatic semilunar (meniscal) cartilage removal residuals and 1+ ligamental instability requiring the use of a hinged knee brace.  In May 1992, the veteran was again found to exhibit symptomatic semilunar (meniscal) cartilage removal residuals, 1+ ligamental instability, and no radiological evidence of left knee degenerative joint disease.  While he exhibited significant left leg limitation of motion, the veteran was not shown to have either actual or functional limitation of flexion to 45 degrees or extension to 10 degrees.  Such findings merit assignment of separate compensable evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5259.  The veterans left knee instability resulted in repeated giving way of the joint and necessitated the prescription of a hinged knee brace.  Therefore, the Board finds that the veterans left knee instability is productive of at least moderate left knee instability-related impairment.  The existing clinical documentation of record does not establish severe instability-related left knee impairment.  No physician has advanced or otherwise commented that the veterans joint instability was productive of severe left knee impairment.  Given this fact, the Board concludes that separate 20 and 10 percent evaluations under the provisions of Diagnostic Codes 5257 and 5259, respectively, are warranted for the period between March 2, 1992 and October 10, 1996.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5257, 5259 (1999).  

The October 10, 1996 VA treatment record and contemporaneous X-ray studies of the left knee establish that the veteran exhibited symptomatic left post-meniscectomy residuals; moderate ligamental instability-related knee impairment; radiological findings consistent with moderate left knee degenerative joint disease; and limitation of left knee flexion to 45 degrees.  Such findings merit assignment of separate compensable evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, and 5010-5260 (1999).  In the absent of objective clinical findings reflecting severe left knee instability-related impairment or functional limitation of flexion to 30 degrees or extension to 10 degrees, the Board finds that separate 20 percent, 10 percent, and 10 percent evaluations under the provisions of Diagnostic Codes 5257, 5259, and 5010-5260, respectively, are warranted for the period between October 10, 1996 and July 1, 1997.  38 C.F.R. § 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5259, 5260 (1999).  

The RO informed the veteran that a separate evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 for the veterans left knee osteoarthritis could not be assigned prior to the issuance of VAOPGPREC 23-97 (July 1, 1997) given the provisions of 38 C.F.R.§ 3.114 as to liberalizing VA issues.  The Board notes that the VA General Counsels opinion is an interpretation of existing laws and regulations and does not itself constitute a liberalizing law, regulation, or issue so as to evoke 38 C.F.R.§ 3.114 and prevent assignment of separate evaluations under Diagnostic Codes 5003, 5257, and 5260 prior to its issuance.  

In turning to the issues of the veterans entitlement to evaluations in excess of 20, 10, and 10 percent under the provisions of 38 C.F.R. § 4, Diagnostic Code 5257, 5259, and 5010-5260, respectively, for the period after October 10, 1996, the Board observes that the post-1996 clinical documentation of record establishes that the veteran continued to exhibit symptomatic semilunar (meniscal) cartilage removal residuals; moderate joint instability necessitating the use of a left knee brace; and left knee osteoarthritis, and functional limitation of left leg flexion.  The veteran was reported to exhibit continued episodic joint locking; medial and collateral ligamental instability; and ranges of motion for the left leg of 0-120 degrees with pain at the ends of the ranges, 0 to 40 degrees with pain at 35 degrees; and from 0 to 60 degrees with pain.  The Board notes that the July 1999 rating decision apparently terminated or otherwise discontinued the separate 10 percent evaluation for the veterans left knee disabilities under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 as of April 28, 1999.  Given that the veterans symptomatic chronic semilunar (meniscal) cartilage removal residuals, the Board finds that the separate 10 percent evaluation under Diagnostic Code 5259 remains in effect.  As the evaluation is the maximum available under the diagnostic code, the Board concludes that an increased evaluation is not warranted.  

The Board next turns to the application of Diagnostic Code 5257.  While he has consistently exhibited left knee ligamental instability requiring the use of a left leg brace, the veteran has not be shown to have a degree of joint instability independently productive of more than moderate left knee impairment.  The examiner at the most recent VA examination for compensation purposes of record described the veterans joint instability as moderate.  Such findings clearly support assignment of at least a 20 percent evaluation under Diagnostic Code 5257.  In the absence of any objective evidence consistent with severe ligament instability-related left knee impairment, the Board finds that the current 20 percent evaluation adequately reflects the veterans left knee instability-related disability picture.  

In addressing the application of Diagnostic Code 5010, 5260, and 5261, the Board notes that the veteran exhibited osteoarthritic changes of the knee with significant functional limitation of left knee flexion.  Extension of the left knee has consistently been noted to be to 0 or full.  The report of the most recent VA examination for compensation purposes of record shows that the veteran exhibited a left knee range of motion of 0 to 65 degree with pain.  These findings clearly merit a compensable evaluation under the provisions of Diagnostic Codes 5010-5260.  In the absence of objective clinical findings establishing functional limitation of left leg flexion to 30 degrees or extension to 10 degrees or more, the Board concludes that the current 10 percent evaluation and no more is warranted.  


ORDER

A 30 percent evaluation for the veterans left (major) distal clavicular traumatic arthritis is granted.  

An evaluation in excess of 10 percent for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals for the period between January 1, 1991 and March 1, 1992 is denied.  A separate 20 percent evaluation for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the period between March 2, 1992 and April 28, 1999 is granted.  A separate 10 percent evaluation for the veterans left knee osteoarthritis for the period between October 10, 1996 and June 30, 1997 is granted.  An evaluation in excess of 10 percent for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 is denied.  An evaluation in excess of 20 percent for the veterans post-operative left knee internal derangement residuals including medial meniscectomy residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 is denied.  An evaluation in excess of 10 percent for the veterans left knee osteoarthritis is denied.  

The preceding allowances are made subject to the laws and regulations governing the award of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals
  
